     Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 1 of 7




 1 EDWARD R. REINES (Bar No. 135690)        DAVID BILSKER (Bar No. 152383)
   edward.reines@weil.com                   davidbilsker@quinnemanuel.com
 2 DEREK C. WALTER (Bar No. 246322)         David A. Perlson (Ca. Bar No. 209502)
   derek.walter@weil.com                    davidperlson@quinnemanuel.com
 3 ROBERT S. MAGEE (Bar No. 271443)         ANDREW NARAVAGE (Bar No. 320586)
   robert.magee@weil.com                    andrewnaravage@quinnemanuel.com
 4 NATE NGEREBARA (Bar No. 317373)          QUINN EMANUEL URQUHART &
   nate.ngerebara@weil.com                  SULLIVAN, LLP
 5                                          50 California Street, 22nd Floor
   WEIL, GOTSHAL & MANGES LLP               San Francisco, CA 94111
 6 201 Redwood Shores Parkway               Telephone: (415) 875-6600
   Redwood Shores, CA 94065                 Facsimile: (415) 875-6700
 7 Telephone: (650) 802-3000
   Facsimile: (650) 802-3100                KEVIN P.B. JOHNSON (Bar No. 177129)
 8                                          kevinjohnson@quinnemanuel.com
   GARLAND T. STEPHENS (Bar No. 24053910)   QUINN EMANUEL URQUHART &
 9 garland.stephens@weil.com                SULLIVAN, LLP
   DOUGLAS W. MCCLELLAN (pro hac vice)      555 Twin Dolphin Drive # 560
10 doug.mcclellan@weil.com                  Redwood City, CA 94065
   MELISSA L. HOTZE (pro hac vice)          Telephone: (650) 801-5000
11 melissa.hotze@weil.com                   Facsimile: (650) 801-5100
   WEIL, GOTSHAL & MANGES LLP
12 700 Louisiana Street, Suite 1700         ANNE S. TOKER (pro hac vice)
   Houston, TX 77002                        annetoker@quinnemanuel.com
13 Telephone: (713) 546-5000                ROBERT B. WILSON (pro hac vice)
   Facsimile: (713) 224-9511                robertwilson@quinnemanuel.com
14                                          JOSEPH MILOWIC III (pro hac vice)
   ANDREW P. GESIOR (pro hac vice)          josephmilowic@quinnemanuel.com
15 andrew.gesior@weil.com                   ANASTASIA M. FERNANDS (pro hac vice)
   WEIL, GOTSHAL & MANGES LLP               anastasiafernands@ quinnemanuel.com
16 767 Fifth Avenue                         QUINN EMANUEL URQUHART &
   New York, NY 10153                       SULLIVAN, LLP
17 Telephone: (212) 310-8000                51 Madison Avenue, 22nd Floor
   Facsimile: (212) 310-8007                New York, New York 10010
18                                          Telephone: (212) 849-7000
   AUDRA SAWYER (Bar No. 324684)            Facsimile: (212) 849-7100
19 WEIL, GOTSHAL & MANGES LLP
   2001 M Street NW, Suite 600              DEREK L. SHAFFER (pro hac vice)
20 (202) 682-7274 Tel.                      derekshaffer@quinnemanuel.com
   (202) 857-0940 Fax                       QUINN EMANUEL URQUHART &
21 audra.sawyer@weil.com                    SULLIVAN, LLP
                                            1300 I Street NW, Suite 900
22 Attorneys for Plaintiffs                 Washington, D.C. 20005
   ILLUMINA, INC. AND ILLUMINA              Telephone: (202) 538-8000
23 CAMBRIDGE LTD.                           Facsimile: (202) 538-8100

24                                          Attorneys for Defendants
                                            BGI GENOMICS CO, LTD., BGI AMERICAS
25                                          CORP., MGI TECH CO., LTD., MGI
                                            AMERICAS, INC., AND COMPLETE
26                                          GENOMICS, INC.

27

28
                                                                 Case No. 3:19-cv-03770-WHO
                                                                 Case No. 3:20-cv-01465-WHO
                                                          STIPULATION REGARDING DEPOSITIONS
      Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 2 of 7




 1

 2

 3                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 4                             SAN FRANCISCO DIVISION
 5 ILLUMINA, INC.                                       Case No. 3:19-cv-03770-WHO
   ILLUMINA CAMBRIDGE LTD.,                             Case No. 3:20-cv-01465-WHO
 6
                     Plaintiffs,                        JOINT STIPULATION REGARDING
 7                                                      DEPOSITION SCHEDULING AFTER
        v.                                              THE CLOSE OF FACT DISCOVERY
 8                                                      AND [PROPOSED ORDER]
   BGI GENOMICS CO., LTD.,
 9 BGI AMERICAS CORP.,                                  Judge: Honorable William H. Orrick
   MGI TECH CO., LTD.,
10 MGI AMERICAS, INC., and
   COMPLETE GENOMICS INC.,
11
                     Defendants.
12
   COMPLETE GENOMICS INC.,
13
                     Counterclaim-Plaintiff,
14
        v.
15
   ILLUMINA, INC., and
16 ILLUMINA CAMBRIDGE LTD.,

17                     Counterclaim-Defendants.
18
19

20

21

22

23

24

25

26

27

28
                                                                             Case No. 3:19-cv-03770-WHO
                                                  -2-                        Case No. 3:20-cv-01465-WHO
                                                                      STIPULATION REGARDING DEPOSITIONS
       Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 3 of 7




 1          Pursuant to Northern District of California Civil Local Rules 6-1(b), 6-2 and 7-12, Illumina,

 2 Inc. and Illumina Cambridge Ltd. (“Plaintiffs”) and BGI Genomics Co. Ltd., BGI Americas Corp.,

 3 MGI Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics, Inc. (“Defendants”)

 4 (collectively, “the Parties”) jointly stipulate regarding the scheduling of the following depositions

 5 that are to occur after the close of fact discovery.

 6          WHEREAS, the parties made various agreements regarding depositions of Defendants’

 7 witnesses after the close of fact discovery (Case 3:19-cv-03770, Dkt. No. 318);

 8
            WHEREAS the parties agreed that Defendants would make Duncan Yu, Radoje Drmanac,
 9
     and Chongjun Xu available for deposition after Defendants had completed production of any
10
     additional documents related to (a) the Court’s Order of December 1, 2020, and (b) the parties’
11
     disputes over privilege issues (Case 3:19-cv-03770, Dkt. 318);
12

13          WHEREAS the Court ordered Defendants to make Roy Tan, Xun Xu, and Jian Wang

14 available for deposition (Case 3:19-cv-03770, Dkt. 296);

15          WHEREAS, on June 2, 2021, Judge Hixson ordered Defendants to respond to Illumina’s
16
     objections to Defendants’ in camera submission (Case 3:19-cv-03770, Dkt. No. 367);
17
            WHEREAS, the parties agree to cooperate to allow for the depositions of Radoje Drmanac,
18
     Duncan Yu, Chongjun Xu, Roy Tan, Xun Xu, and Jian Wang to be taken by no later than 40 days
19

20 after Judge Hixson resolves the parties’ dispute regarding privilege issues and in accordance with

21 local health regulations and travel restrictions;

22          WHEREAS, the parties agree that Defendants shall make Duncan Yu, Radoje Drmanac,
23 Chongjun Xu, Roy Tan, Xun Xu, and Jian Wang available for deposition on different, mutually

24
     agreeable dates that are each at least five (5) business days after the later of Judge Hixson’s order
25
     resolving the parties’ dispute regarding privilege issues or Defendants complete production of
26
     additional documents, if any, related to the parties’ disputes over privilege issues;
27

28
                                                                                  Case No. 3:19-cv-03770-WHO
                                                          -1-                     Case No. 3:20-cv-01465-WHO
                                                                           STIPULATION REGARDING DEPOSITIONS
       Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 4 of 7




 1          WHEREAS, the Court has permitted seven previous extensions to deadlines in Case No.

 2 3:19-cv-03770-WHO. See Dkt. Nos. 17, 64, 95, 110, 261, 318, 339;

 3
            WHEREAS, the Court has permitted eight previous extensions to deadlines in Case No.
 4
     3:20- cv-01465-WHO. See Dkt. Nos. 39, 44, 47, 193, 249, 320, 340, 359; and
 5
            WHEREAS, the parties may need additional relief depending on future orders and events,
 6
     and the parties reserve their rights to pursue further relief and remedies regarding this discovery.
 7

 8

 9 IT IS SO STIPULATED.

10

11    Dated: June 9, 2021
12    By:    /s/ Douglas W. McClellan                   By:     /s/ David A. Perlson
13    EDWARD R. REINES (Bar No. 135960)                  DAVID BILSKER (Bar No. 152383)
      DEREK C. WALTER (Bar No. 246322)                  davidbilsker@quinnemanuel.com
14    ROBERT S. MAGEE (Bar No. 271443)                  DAVID A. PERLSON (Ca. Bar No. 209502)
      NATE NGEREBARA (Bar No. 317373)                   davidperlson@quinnemanuel.com
15
      WEIL, GOTSHAL & MANGES LLP                        ANDREW NARAVAGE (Bar No. 320586)
16    201 Redwood Shores Parkway                        andrewnaravage@quinnemanuel.com
      Redwood Shores, CA 94065                          QUINN EMANUEL URQUHART &
17    (650) 802-3000 Tel.                               SULLIVAN, LLP
      (650) 802-3100 Fax                                50 California Street, 22nd Floor
18    edward.reines@weil.com                            San Francisco, CA 94111
19    derek.walter@weil.com                             (415) 875-6600 Tel.
      robert.magee@weil.com                             (415) 875-6700 Fax
20    nate.ngerebara@weil.com
                                                        KEVIN P.B. JOHNSON (Bar No. 177129)
21    GARLAND T. STEPHENS (Bar No.                      kevinjohnson@quinnemanuel.com
      24053910)                                         QUINN EMANUEL URQUHART &
22    DOUGLAS W. MCCLELLAN (pro hac vice)               SULLIVAN, LLP
23    MELISSA L. HOTZE ( pro hac vice )                 555 Twin Dolphin Drive, 5th Floor
      WEIL, GOTSHAL & MANGES LLP                        Redwood Shores, CA 94065
24    700 Louisiana, Ste. 1700                          (650) 801-5000 Tel.
      Houston, TX 77002                                 (650) 801-5100 Fax
25    (713) 546-5000 Tel.
      (713) 224-9511 Fax                                ANNE S. TOKER (pro hac vice)
26
      garland.stephens@weil.com                         annetoker@quinnemanuel.com
27    doug.mcclellan@weil.com                           ANASTASIA M. FERNANDS (pro hac vice)
      melissa.hotze@weil.com                            anastasiafernands@ quinnemanuel.com
28                                                      JOSEPH MILOWIC III (pro hac vice)
                                                                                  Case No. 3:19-cv-03770-WHO
                                                       -2-                        Case No. 3:20-cv-01465-WHO
                                                                           STIPULATION REGARDING DEPOSITIONS
      Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 5 of 7




 1   ANDREW P. GESIOR ( pro hac vice )    josephmilowic@quinnemanuel.com
     WEIL, GOTSHAL & MANGES LLP           ROBERT B. WILSON (pro hac vice)
 2   767 Fifth Avenue                     robertwilson@quinnemanuel.com
     New York, NY 10153                   QUINN EMANUEL URQUHART &
 3
     (212) 310-8000 Tel.                  SULLIVAN, LLP
 4   (212) 310-8007 Fax                   51 Madison Avenue, 22nd Floor
     andrew.gesior@weil.com               New York, New York 10010
 5                                        (212) 849-7000 Tel.
     AUDRA SAWYER (Bar No. 324684)        (212) 849-7100 Fax
 6   WEIL, GOTSHAL & MANGES LLP
     2001 M Street NW, Suite 600          DEREK L. SHAFFER (pro hac vice)
 7
     (202) 682-7274 Tel.                  derekshaffer@quinnemanuel.com
 8   (202) 857-0940 Fax                   QUINN EMANUEL URQUHART &
     audra.sawyer@weil.com                SULLIVAN, LLP
 9                                        1300 I Street NW, Suite 900
     Attorneys for Plaintiffs             Washington, D.C. 20005
10   ILLUMINA, INC. AND ILLUMINA          (202) 538-8000 Tel.
     CAMBRIDGE LTD.                       (202) 538-8100 Fax
11

12                                        Attorneys for Defendants
                                          BGI GENOMICS CO., LTD., BGI
13                                        AMERICAS CORP., MGI TECH CO., LTD.,
                                          MGI AMERICAS, INC., and COMPLETE
14                                        GENOMICS, INC.
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                               Case No. 3:19-cv-03770-WHO
                                         -3-                   Case No. 3:20-cv-01465-WHO
                                                        STIPULATION REGARDING DEPOSITIONS
     Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 6 of 7




 1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2 DATED:
                                       WILLIAM H. ORRICK
 3                                     United States District Court Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                 Case No. 3:19-cv-03770-WHO
                                        -4-                      Case No. 3:20-cv-01465-WHO
                                                          STIPULATION REGARDING DEPOSITIONS
       Case 3:19-cv-03770-WHO Document 371 Filed 06/09/21 Page 7 of 7




 1                                           ATTESTATION
 2          I, Douglas W. McClellan, am the ECF User whose ID and password are being used to file

 3 this Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that David A. Perlson

 4 has concurred in this filing.

 5 DATED: June 9, 2021                            By /s/ Douglas W. McClellan
                                                      Douglas W. McClellan
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                               Case No. 3:19-cv-03770-WHO
                                                      -5-                      Case No. 3:20-cv-01465-WHO
                                                                        STIPULATION REGARDING DEPOSITIONS
